Citation Nr: 0611774	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  03-32 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty for training from October 
1968 to March 1969 and on active duty from May 1972 to April 
1977.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) which confirmed and continued a 
previous denial of service connection for schizophrenia.  The 
Board notes that in November 2002, the veteran submitted a 
statement with attached evidence in response to the August 
2002 rating decision.  The Board finds that the November 2002 
statement was a timely notice of disagreement to the August 
2002 rating decision.  

The veteran's claim for service connection for schizophrenia 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  An unappealed, November 1999 rating decision is final.

2.  Evidence received since the November 1999 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for schizophrenia.


CONCLUSIONS OF LAW

1.  The November 1999 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  The evidence received subsequent to the November 1999 
rating decision is new and material, and the claim for 
service connection for schizophrenia is reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1105 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA, upon receipt of a complete or substantially complete 
application for benefits, notify the claimant and his or her 
representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must (1) inform the claimant of any information and 
evidence not of record necessary to substantiate the claim; 
(2) inform the claimant of any evidence VA will seek to 
provide; (3) inform the claimant of any evidence the claimant 
is expected to provide; and (4) ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  

In a December 2002 letter, VA informed the veteran of the 
evidence needed to substantiate his claim and provided him 
with an opportunity to submit such evidence.  The letter 
informed the veteran of evidence VA would reasonably seek to 
obtain (including medical records, employment records, or 
records from other federal agencies); informed him of 
information and evidence for which he was responsible 
(including enough information about records so that VA can 
request them from the person or agency who has them); and 
asked him to provide any additional information or evidence 
that pertains to his claim.  The letter provided the veteran 
with VCAA notice prior to issuance of the August 2002 rating 
decision.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (CAVC) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U. S. Vet. App. Mar. 3, 2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The CAVC held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of the information and 
evidence necessary to substantiate the claim.  
Dingess/Hartman, slip op. at 14.  Additionally, VA must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, VA provided the veteran with notice of 
the type of information and evidence needed to substantiate 
his claim, but did not provide notice of the type of specific 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided on the latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a decision in the present appeal in light of 
the Board's favorable decision regarding new and material 
evidence.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also Kent v. Nicholson, No. 04-181 (U. S. Vet. App. Mar. 31, 
2006).  Any notice deficiencies with regard to the veteran's 
claim for service connection will be addressed on remand.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits. 38 U.S.C.A. § 5103A (West 
2002).  Service medical records, VA treatment records, 
private treatment records, and lay statements have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
Board finds that all relevant evidence necessary to determine 
the current issue on appeal has been obtained.  

B. Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2005).  
In addition, certain chronic diseases, including psychosis, 
may be presumed to have been incurred in service if they 
become disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The RO previously considered and denied the veteran's claim 
for service connection for schizophrenia in a June 1988 
rating decision.  The RO found that the veteran had not 
submitted new and material evidence adequate to reopen the 
claim in unappealed rating decisions in August 1994 and in 
November 1999.  In an August 2002 rating decision, the RO 
considered the veteran's claim for service connection 
reopened based on new evidence received from Dr. R.S.F. in 
February 2002.  

The Board agrees with the RO decision to reopen the veteran's 
claim for service connection; nevertheless, the Board must 
address the issue of new and material evidence.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (holding that the 
Board is required to determine whether new and material 
evidence has been presented before it can reopen a claim and 
re-adjudicate service connection or other issues going to the 
merit).  Thus, the Board has recharacterized the issue on 
appeal as whether the veteran has submitted new and material 
evidence to reopen the previously denied claim for service 
connection for schizophrenia.

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim in light of all the evidence.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2005); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).  New and material 
evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a) (2005).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. at 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  Evidence may be new and material where it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even if it does not warrant revision of a previous decision.  
Hodge v. West, 155 F.3d 1356 (1998).  The Board is required 
to review new and material evidence submitted only since the 
last final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  

In a June 1988 rating decision, the RO found that service 
medical records were negative as to complaints, treatment, or 
diagnosis of any psychiatric disorder.  In August 1994, and 
November 1999 rating decisions, the RO found that new 
evidence submitted did not show that schizophrenia was 
incurred in service, or that it manifested to a compensable 
degree within one year following the veteran's discharge from 
service.      

The last final rating decision was in November 1999.   
Subsequent to the November 1999 denial, the veteran submitted 
letters from Dr. R.S.F., dated February 2002 and October 
2002.  Dr. R.S.F. indicated that the onset of the veteran's 
schizophrenia was prior to discharge from service.  The Board 
finds that these letters constitute new evidence, in that 
they were not previously of record, and that the evidence is 
material, in that they appear to contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's disability and raises a reasonable 
possibility of substantiating the veteran's claim.

Accordingly, the Board finds that the veteran has submitted 
new and material evidence sufficient to reopen a claim of 
entitlement to service connection for schizophrenia.  
However, as explained in the REMAND below, further 
development is necessary before the Board can address the 
merits of the veteran's claim.


ORDER

The claim of entitlement to service connection for 
schizophrenia is reopened, and to this extent only, the 
appeal is granted. 


REMAND

The VCAA requires that VA make reasonable efforts to obtain 
relevant records that the claimant has adequately identified 
and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 
2002).  Further, in a case of records held by a Federal 
department or agency, VA shall continue their efforts to 
obtain these records unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  Id.  

Pursuant to VA's duty to assist, VA will obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2005).  The Board notes that certain chronic 
diseases, including psychoses, may be presumed to have been 
incurred in service if they become disabling to a compensable 
degree within one year after separation from service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2005).  

The Board has reviewed the evidence on file and finds that 
further development is necessary prior to appellate review of 
the veteran's claim.  

The veteran indicated in a November 1996 hearing transcript 
and a December 1996 pension eligibility verification report 
(VA Form 21-0516-1) that he was receiving disability benefits 
from the Social Security Administration (SSA).  SSA records 
have not been included in the claims file.  

SSA decisions are not controlling for VA purposes, but they 
are pertinent to the adjudication of a claim for VA benefits 
and VA has a duty to assist the veteran in gathering such 
records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-
372 (1992) (concluding VA has a duty to obtain SSA records 
when it has actual notice that the veteran was receiving SSA 
benefits); See also Collier v. Derwinski, 1 Vet. App. 413 
(1991); Brown v. Derwinski, 2 Vet. App. 444 (1992).  
Additionally, the United States Court of Appeals for Veterans 
Claims (CAVC) has held that where SSA disability benefits 
have been granted, a remand to obtain SSA records is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-
88 (2002) (stating that "the possibility that the SSA 
records could contain relevant evidence . . . cannot be 
foreclosed absent a review of those records.").  Thus, the 
Board finds that a remand for all medical records held by SSA 
is necessary.  The RO should continue their efforts to obtain 
these records unless it is reasonably certain that they do 
not exist or that further efforts would be futile.

In a March 2006 appellant's brief, the veteran's 
representative asserted that the record was inadequate for 
rendering a fully informed decision, and that the case should 
be remanded to the RO for additional development.  He argued 
that the veteran should be scheduled for a VA examination, to 
include an opinion as to service connection, and a complete 
review of the veteran's claims folder including service 
personnel records.  

The record shows that the veteran has a current diagnosis of 
schizophrenia, with an initial diagnosis in January 1988.  
Service medical records do not contain any complaints, 
treatment, or diagnosis of a psychiatric disorder.  However, 
personnel records indicate that the veteran had disciplinary 
problems, and problems with work for which he was ultimately 
discharged.  In November 1972 and in May 1976, he was 
reprimanded for willful disobedience of a lawful order.  
Administrative remarks in April 1975 noted that his apparent 
lack of interest in his job caused him to require routine 
supervision in the performance of assigned tasks.  In July 
1976, he was counseled concerning his frequent involvement of 
a discredible nature with civil and/or military authorities.  

In March 1977, the veteran was reprimanded for absenting 
himself without authority.  He also received marks in 
professional performance, adaptability, and military behavior 
due to his attitude toward counseling concerning his behavior 
and his difficulty with conforming to the established work 
schedule.  A copy of a March 1977 communication regarding his 
discharge, submitted by the veteran, listed disciplinary 
problems and described continued declining performance, 
unwillingness to conform to published work scheduling, and 
conduct bordering on insubordination.  In April 1977, the 
veteran was separated due to unsuitability and was not 
recommended for reenlistment.  His record of discharge noted 
apathy, defective attitudes, and inability to expend effort 
effectively.

Lay statements submitted by the veteran and his family 
members reported symptomatology observed during service, and 
thereafter.  February 2002 and October 2002 letters from Dr. 
R.S.F. indicated that the veteran and his mother reported 
symptoms consistent with schizophrenia, and based on these 
reports, Dr. R.S.F. dated the onset of schizophrenia as 
occurring prior to discharge from service.  He did not 
indicate that he had reviewed the veteran's claims folder.      
     
The veteran has not been afforded a VA examination to 
determine the etiology of schizophrenia.  Because the veteran 
has a current diagnosis of schizophrenia and claims that his 
disciplinary problems in service were an early manifestation 
of his schizophrenia, the Boards finds that a medical opinion 
is necessary to determine if schizophrenia was incurred in 
service, or if it manifested to a compensable degree within 
one year of separation from service.  See C.F.R. §§ 3.307, 
3.309 (2005).

As noted above, the CVAC has held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U. S. Vet. App. Mar. 3, 2006).  In the present 
appeal, VA did not provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  The RO should address this 
deficiency on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should secure a release of 
information from the veteran for SSA 
records.  The RO should then request from 
the SSA, all records pertinent to the 
veteran's claim for Social Security 
disability benefits as well as medical 
records relied upon concerning that 
claim.  If the search for such records 
has negative results, the RO should 
notify the veteran and place a statement 
to that effect in the veteran's claims 
file.

3.  The veteran should be afforded a VA 
medical examination to determine the 
etiology of his schizophrenia.  The 
examiner should review the claims folder, 
including service personnel records, 
prior to the examination.  The examiner 
should identify all existing psychiatric 
diagnoses and state whether it is as 
likely as not that schizophrenia was 
incurred in service, or if it manifested 
to a compensable degree within one year 
of the veteran's separation from service.  
The examiner should utilize the 
diagnostic criteria from the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM), 32 (4th ed.) (1994) (DSM-IV) in 
arriving at diagnoses.  

The RO should review the examination 
report to ensure that it is in complete 
compliance with this remand. If deficient 
in any manner, the RO must implement 
corrective procedures at once. 

4.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


